MEMORANDUM ***
Gevorg Gyozalyan, a native of Lebanon and citizen of Armenia, petitions for review of a Board of Immigration Appeals (“BIA”) decision that affirmed the Immigration Judge’s (“IJ”) order denying Gyozalyan’s application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).1 We have jurisdiction under 8 U.S.C. § 1252 and deny the petition.2
Substantial evidence supports the IJ and BIA’s conclusion that Gyozalyan failed to establish that he suffered past persecution. See Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir.1995). Considering Gyozalyan’s four arrests and the beating he received by unknown assailants together, the record does not compel the conclusion that the events Gyozalyan described amount to persecution on account of his political opinion. Substantial evidence also supports the IJ and BIA’s finding that Gyozalyan failed to establish a well-founded fear of persecution in Armenia. See Singh v. INS, 134 F.3d 962, 969-70 (9th Cir.1998).
Because Gyozalyan did not establish that he was eligible for asylum, he did not satisfy the more stringent standard for withholding of removal. See Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000).
Substantial evidence also supports the IJ and BIA’s denial of Gyozalyan’s CAT claim, because Gyozalyan has not shown that it is more likely than not that he will be tortured if returned to Armenia. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. Because the parties are familiar with the factual and procedural history, we will recount it here only to the extent necessary to understand our decision.


. "Where, as here, the BIA adopts the IJ’s decision while adding its own reasons, we review both decisions.” Kataria v. INS, 232 F.3d 1107, 1112 (9th Cir.2000). We review for substantial evidence. Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003).